3Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/748,970 filed 1/22/20 as a continuation of PCT/CA2019/050487.  Claims 1-3 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 1/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “50” has been used to designate both a channel [0045] and a mounting plate [0052, 0056, 0057];
reference character “52” has been used to designate both sockets [0046] and a slider [0054];
reference character “54” has been used to designate both a wall [0047] and a lever [0055].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least 4 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors such as those concerning the reference numbers listed above which are cited as non-exhaustive examples only. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the support generally follows the curvature of the buttocks of the person” is indefinite as it is defining the curvature in terms of an element which is not part of the claimed invention. Namely, the buttocks of the person. It is also a relative limitation as the curvature of one person’s buttocks can vary greatly from that of another person. The curvature is unknown absent “the person” and humans and their body parts cannot be elements of a claim under 35 USC 101.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 176,423 to Vianello.
.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 349,867 to Gray.
Gray provides an apparatus for use with a wall and a person leaning against the wall comprised of a receiver 9/7 mounted to the wall and a support/seat 6 generally following the curvature of the person as best understood.  A mechanism 12/15 adapted to suspend the support 6 from the receiver 9/7 at the operative position and is adjustable in levels or “height” [line 47].  The mechanism comprising a protuberance 15/15a fixedly coupled in use to sockets 14 in member 7.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/107752 to Masciarelli.
Masciarelli discloses an apparatus for use with a wall and by a person leaning against the wall, the apparatus comprising a receiver (2) that may be mounted to a wall (see fig. 2 there are three holes vertically inline on each side of the receiver to mount the receiver to a wall), a support (3) having an operative position generally following the curvature of the buttocks of a person, and a mechanism (combination racks 7, pins 18, and un-numbered linking member between support 3 and pins 18); the mechanism .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636